Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, 8, and 12, limitation: “... transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” There is no support for this limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Regarding to claims 1, 4-7, 9-11, and 14
Step 1, claim 1 is a process/method claim.
	Step 2A – prong 1, claim 1 recites limitations “...perform... a first level deviation analysis between the standard document and the first document including at least long string matching to obtain an identification of any identical groupings of text, any similar groupings of text, any groupings of text that have been deleted from the standard document in the first document and any groupings of text that have been added to the standard document in the first document; and perform... a second level deviation analysis on any similar groupings of text that are identified to obtain similarity data indicating a degree to which a first text grouping from the standard document is similar to a second text grouping from the first document, wherein the long string matching analysis includes identifying strings of text of a predetermined minimum number of words that are present in both the first text grouping from the standard document and the second text grouping from the first document, with less than or equal to a maximum number of mismatched words...” These limitations have been decided to be mental process because identify identical (i.e.,, exact match), similarity, additions, deletions between two documents in the first level analysis can be performed in human mind using pen and paper. For instance, by setting side by side two documents (e.g., standard document and first document), one can visually analyze block by block of text and identify/observe/evaluate/judge the blocks that are identical, similarity between the documents. Also, one can visually observe/evaluate/judge blocks are added or deleted to/from the first documents. Further, a person also visually evaluates a degree of similarity on similar groups/blocks of text. Further, long string matching analysis is nothing more than taking two text strings of two documents of a predetermined length, for instance, 5 words, with at most, for instance, 2 mismatches. Then, comparing two text strings with 6 words and so on. A person with pencil and paper can visually do this comparison by setting side by side of two documents. Also, this technique is called inexact string matching with errors or approximate matching. The recited ”non-transitory computer memory”, “a computer processor”, “a first deviation analysis component”, “a second deviation analysis component” are additional element beyond abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 1 as a whole.

Step 2A - prong 2, this judicial exception is not integrated into a practical application. The additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not integrate the judicial exception into a practical application. 
a) MPEP § 2106.05(a) "Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field." 
There is no improvement to Functioning of a Computer or to Any Other Technology or Technical Field. The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not make any improvements to the functionalities of a computer, database technology, or any other technologies. 
b) MPEP § 2106.05(b) Particular Machine. The judicial exception does not apply to any particular machine.
The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” are silent regarding specific limitations directed to an improved computer system, processor, memory, network, database, or Internet, nor do applicant direct examiner’s attention to such specific limitations. "[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."  Alice, 573 U.S. at 223; see also Bascom Glob. Internet Servs., Inc.  v.  AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) ("An abstract idea on 'an Internet computer network' or on a generic computer is still an abstract idea.").  
Applicant argues that “ ... The language of claim 1 goes beyond a mere "mental process." For example, claim 1 recites, in part, "extract, using a first application programming interface (API), text from a first document to be analyzed," "modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document," and "transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device."...”  Examiner repsectfully disagrees because using API (i.e., software) as a tool to extract text, displaying text changed, modified, added, deleted between versions or between documents, and  transmitting data between device has been done by computer long before this present application. 
Applying this reasoning here, the claim is not directed to a particular machine, but rather merely implement an abstract idea using generic computer components.  Thus, the claims fail to satisfy the "tied to a particular machine" prong of the Bilski machine-or-transformation test. 
c) MPEP § 2106.05(c) Particular Transformation. 
The steps “... extract text from documents, extracts facts/type of documents, grouping text, receive standard document...” are not a "transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter[.]"  See In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en bane), aff'd sub nom, Bilski v.  Kappas, 561 U.S. 593  (2010); see also CyberSource Corp.  v.  Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("The mere manipulation or reorganization of data ... does not satisfy the transformation prong."). 
Regarding to limitation “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document...”, the user interface in fig. 2-4 simply displays/highlights/underlines changes, modification, addition, deletions, and/or matches between the two documents. Applying this guidance here, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. 
d)  MPEP § 2106.05(e) Other Meaningful Limitations. 
This section of the MPEP guides: Diamond v.  Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S.  175, ... (1981).  In Diehr, the claim was directed to the use of the Arrhenius equation ( an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78 .... The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184... In contrast, the claims in Alice Corp.  v.  CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk.  573 U.S._ .... In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity. 
MPEP § 2106.05(e). 
The limitations “... extract text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document..” are not meaningful because they are pre-solution activities such as mere data gathering and selecting a particular data source or type of data to be manipulated . The limitations are not meaningful limitations.
e)  MPEP § 2106.05(g) Insignificant Extra-Solution Activity. 
The limitations “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” because they are insignificant extra-solution activities such as a) Mere data gathering: for instance, changes, modification, addition, deletions, and/or matches between versions and/or documents are gathered so that changes, modifications, additions, and/or matches between documents/version are highlighted, underlined, shadowed, colored, and b) outputing data to user device by transmiting and displaying data to a computer device source.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
(MPEP 2106.05(g). The limitations are not meaningful limitations.
6)  MPEP § 2106.05(h) Field of Use and Technological Environment.
[T]he Supreme Court has stated that, even if a claim does not wholly pre-empt an abstract idea, it still will not be limited meaningfully if it contains only insignificant or token pre- or post-solution activity-such as identifying a relevant audience, a category of use, field of use, or technological environment. Ultramercial, Inc.  v.  Hulu, LLC, 722 F.3d 1335, 1346 (Fed. Cir. 2013).  There is no additional limitations to limit the abstract idea to a particular technological environment.
Accordingly, the additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...”  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim do not recite any non-convention or non-generic arrangement because the limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” merely data gathering and selecting a particular data source or type of data to be manipulated  - MPEP 2106.05(g)

    PNG
    media_image1.png
    426
    626
    media_image1.png
    Greyscale

Claim 4 depends on claim 1 and includes all the limitations of claim 2. Claim 4 recites “... the long string matching analysis includes identifying strings of text in the first document that match sentences in the standard document, with less than or equal to a maximum number of mismatched words...” Evaluating and matching text strings in documents with a number of mismatched words can be performed in human mind with or without using pen and paper. The claim does not have any addition limitation that amount to significantly more than the abstract idea.
Claim 5 and 6 depends on claim 1 and includes all the limitations of claim 1. Claim 5-6 recites “... wherein the first level deviation analysis includes textual similarity mapping...”; “... wherein the textual similarity mapping analysis includes tokenizing the first text grouping from the standard and the second text grouping from the first document and evaluating token overlap...” Text tokenization is not new in the art. Further, token overlap weighted by token importance such TF_IDF. TF _IDF is a well-known technique. The claim does not have any addition limitation that amount to significantly more than the abstract idea.
Claim 7 depends on claim 1 and includes all the limitations of claim 1. Claim 7 recites “... wherein the second level deviation analysis includes tokenizing the first text grouping from the standard and the second text grouping from the first document and obtaining a shared token ratio based on a comparison of a number of shared tokens between the first text grouping from the standard document and the second text grouping from the first document and a number of unique tokens among the first text grouping from the standard document and the second text grouping from the first document...” Text tokenization is not new in the art. Shared token is nothing more than evaluating tokens appear in both documents and unique tokens are tokens appear only either documents. The ratio is a simple math calculation. Evaluating shared tokens and unique tokens can be performed in human mind. Further, calculating ration is a math concept. The claim does not have any addition limitation that amount to significantly more than the abstract idea.
Claim 9 depends on claim 1 and includes all the limitations of claim 1. Claim 9 recites “... wherein the second level deviation analysis includes tokenizing the first text grouping from the standard document and the second text grouping from the first document, generating semantically similar representations of groups of one or more tokens from the first text grouping from the standard document and the second text grouping from the first document through consultation of a language model and comparing semantically similar representations of tokens in the first text grouping from the standard and the second text grouping from the first document...” Text tokenization is not new in the art. Evaluating similarity of groups of tokens from two documents can be performed in human mind. The claim does not have any addition limitation that amount to significantly more than the abstract idea.
Claim 10 depends on claim 9 and includes all the limitations of claim 9. Claim 10 recites “... wherein the modified version of the first document are shaded with a shade density that reflects a level of similarity associated with the similarity data as determined by the second level deviation analysis...” Output analysis is not significantly more. This step to output the result of analysis. MPEP 2106.04(a)(2) III, A. A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process provides 
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
The claim does not have any addition limitation that amount to significantly more than the abstract idea.
Claim 11 depends on claim 1 and includes all the limitations of claim 1. Claim 11 recites “... the second level deviation analysis includes extracting triples from the first text grouping from the standard document and the second text grouping from the first document, and comparing the three ordered elements of the triples extracted from the first text grouping from the first document to the three ordered elements of the triples extracted from the second text grouping from the standard document...” Extracting data and comparing the extracted data do not amount to significantly more than the abstract idea. 
Claim 14 depends on claim 1 and includes all the limitations of claim 1. Claim 14 recites “... wherein the standard document is received in a playbook that also includes at least one text grouping representing an acceptable deviation from the standard and the method further includes performing at least one of a first level and second level deviation analysis to compare the at least one text grouping representing an acceptable deviation from the standard document against a text grouping of the first document...” Extracting data and comparing the extracted data do not amount to significantly more than the abstract idea.

Claim 8
Step 1, claim 8 is a process/method claim.
Step 2A – prong 1, claim 1 recites limitations “...perform... a first level deviation analysis between the standard document and the first document including long string matching and textual similarity mapping to obtain an identification of any identical groupings of text, any similar groupings of text, any groupings of text that have been deleted from the standard document in the first document and any groupings of text that have been added to the standard document in the first document; and perform... a second level deviation analysis on any similar groupings of text that are identified to obtain similarity data indicating a degree to which a firsy text grouping from the standard document is similar to a second text grouping from the first document, wherein the second level analysis includes forming Ngrams from a text grouping from the standard document and a text grouping from the first document, where n is greater than one, and comparing a number of shared Ngrams between the first text grouping from the standard document and the second text grouping from the first document...” These limitations have been decided to be mental process because identifying identical (i.e.,, exact match), similarity, additions, deletions between two documents in the first level analysis can be performed in human mind using pen and paper. For instance, by setting side by side two documents (e.g., standard document and first document), one can visually analyze block by block of text and identify/observe/evaluate/judge the blocks that are identical, similarity between the documents. Also, one can visually observe/evaluate/judge blocks are added or deleted to/from the first documents. Also, a person also visually evaluates a degree of similarity on similar groups/blocks of text. Further, the second level analysis includes forming Ngrams and comparing a number of shared Ngrams. Ngrams is nothing more than a group of words and making a comparison a group words can be done by human. The recited ”non-transitory computer memory”, “a computer processor”, “a first deviation analysis component”, “a second deviation analysis component” are additional element beyond abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 8 as a whole.
Step 2A - prong 2, this judicial exception is not integrated into a practical application. The additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not integrate the judicial exception into a practical application. 
a) MPEP § 2106.05(a) "Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field." 
There is no improvement to Functioning of a Computer or to Any Other Technology or Technical Field. The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not make any improvements to the functionalities of a computer, database technology, or any other technologies. 
b) MPEP § 2106.05(b) Particular Machine. The judicial exception does not apply to any particular machine.
The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” are silent regarding specific limitations directed to an improved computer system, processor, memory, network, database, or Internet, nor do applicant direct examiner’s attention to such specific limitations. "[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."  Alice, 573 U.S. at 223; see also Bascom Glob. Internet Servs., Inc.  v.  AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) ("An abstract idea on 'an Internet computer network' or on a generic computer is still an abstract idea.").  
Applicant argues that “ ... The language of claim 1 goes beyond a mere "mental process." For example, claim 1 recites, in part, "extract, using a first application programming interface (API), text from a first document to be analyzed," "modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document," and "transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device."...”  Examiner repsectfully disagrees because using API (i.e., software) as a tool to extract text, displaying text changed, modified, added, deleted between versions or between documents, and  transmitting data between device has been done by computer long before this present application. 
Applying this reasoning here, the claim is not directed to a particular machine, but rather merely implement an abstract idea using generic computer components.  Thus, the claims fail to satisfy the "tied to a particular machine" prong of the Bilski machine-or-transformation test. 
c) MPEP § 2106.05(c) Particular Transformation. 
The steps “... extract text from documents, extracts facts/type of documents, grouping text, receive standard document...” are not a "transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter[.]"  See In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en bane), aff'd sub nom, Bilski v.  Kappas, 561 U.S. 593  (2010); see also CyberSource Corp.  v.  Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("The mere manipulation or reorganization of data ... does not satisfy the transformation prong."). 
Regarding to limitation “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document...”, the user interface in fig. 2-4 simply displays/highlights/underlines changes, modification, addition, deletions, and/or matches between the two documents. Applying this guidance here, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. 
d)  MPEP § 2106.05(e) Other Meaningful Limitations. 
This section of the MPEP guides: Diamond v.  Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S.  175, ... (1981).  In Diehr, the claim was directed to the use of the Arrhenius equation ( an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78 .... The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184... In contrast, the claims in Alice Corp.  v.  CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk.  573 U.S._ .... In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity. 
MPEP § 2106.05(e). 
The limitations “... extract text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document..” are not meaningful because they are pre-solution activities such as mere data gathering and selecting a particular data source or type of data to be manipulated . The limitations are not meaningful limitations.
e)  MPEP § 2106.05(g) Insignificant Extra-Solution Activity. 
The limitations “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” because they are insignificant extra-solution activities such as a) Mere data gathering: for instance, changes, modification, addition, deletions, and/or matches between versions and/or documents are gathered so that changes, modifications, additions, and/or matches between documents/version are highlighted, underlined, shadowed, colored, and b) outputing data to user device by transmiting and displaying data to a computer device source.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
(MPEP 2106.05(g). The limitations are not meaningful limitations.
6)  MPEP § 2106.05(h) Field of Use and Technological Environment.
[T]he Supreme Court has stated that, even if a claim does not wholly pre-empt an abstract idea, it still will not be limited meaningfully if it contains only insignificant or token pre- or post-solution activity-such as identifying a relevant audience, a category of use, field of use, or technological environment. Ultramercial, Inc.  v.  Hulu, LLC, 722 F.3d 1335, 1346 (Fed. Cir. 2013).  There is no additional limitations to limit the abstract idea to a particular technological environment.
Accordingly, the additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...”  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim do not recite any non-convention or non-generic arrangement because the limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” merely data gathering and selecting a particular data source or type of data to be manipulated  - MPEP 2106.05(g)

    PNG
    media_image1.png
    426
    626
    media_image1.png
    Greyscale

Taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claim is not patent eligible.

Regarding to claims 12-13

Step 1, claim 12 is a process/method claim.
Step 2A – prong 1, claim 12 recites limitations “...perform... a first level deviation analysis between the standard document and the first document including long string matching to obtain an identification of any identical groupings of text, any similar groupings of text, any groupings of text that have been deleted from the standard document in the first document and any groupings of text that have been added to the standard document in the first document; and perform... a second level deviation analysis on any similar groupings of text that are identified to obtain similarity data indicating a degree to which a first text grouping from the standard document is similar to a second text grouping from the first document, wherein the second level deviation analysis includes determining a part of speech for each word in the first text groupings from the standard and the second text groupings from the first document, determining a dependency tree for respective text grouping based on the parts of speech of each word in the respective text grouping, and comparing a first dependency tree of first the text grouping form the standard document against a second dependency tree of the second text grouping from the first document” These limitations have been decided to be mental process because identify identical (i.e.,, exact match), similarity, additions, deletions between two documents in the first level analysis can be performed in human mind using pen and paper. For instance, by setting side by side two documents (e.g., standard document and first document), one can analyze block by block of text and identify/observe/evaluate/judge the blocks that are identical, similarity between the documents. Also, one can observe/evaluate/judge blocks are added or deleted to/from the first documents. Also, a person also evaluates a degree of similarity on similar groups/blocks of text. A person can also determines a part of speech for each words (i.e., a category to which a word is assigned in accordance with its syntactic functions. In English the main parts of speech are noun, pronoun, adjective, determiner, verb, adverb, preposition, conjunction, and interjection). The specification does not elaborate how to determine dependency tree for each text. Given broadest reasonable interpretation, a dependency tree for text as text organized in multiple levels. A person can mentally comparing a dependency tree of one document against a dependency tree of another document. The recited ”non-transitory computer memory”, “a computer processor”, “a first deviation analysis component”, “a second deviation analysis component” are additional element beyond abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 12 as a whole.
Step 2A - prong 2, this judicial exception is not integrated into a practical application. The additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not integrate the judicial exception into a practical application. 
a) MPEP § 2106.05(a) "Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field." 
There is no improvement to Functioning of a Computer or to Any Other Technology or Technical Field. The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” do not make any improvements to the functionalities of a computer, database technology, or any other technologies. 
b) MPEP § 2106.05(b) Particular Machine. The judicial exception does not apply to any particular machine.
The limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” are silent regarding specific limitations directed to an improved computer system, processor, memory, network, database, or Internet, nor do applicant direct examiner’s attention to such specific limitations. "[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."  Alice, 573 U.S. at 223; see also Bascom Glob. Internet Servs., Inc.  v.  AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) ("An abstract idea on 'an Internet computer network' or on a generic computer is still an abstract idea.").  
Applicant argues that “ ... The language of claim 1 goes beyond a mere "mental process." For example, claim 1 recites, in part, "extract, using a first application programming interface (API), text from a first document to be analyzed," "modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document," and "transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device."...”  Examiner repsectfully disagrees because using API (i.e., software) as a tool to extract text, displaying text changed, modified, added, deleted between versions or between documents, and  transmitting data between device has been done by computer long before this present application. 
Applying this reasoning here, the claim is not directed to a particular machine, but rather merely implement an abstract idea using generic computer components.  Thus, the claims fail to satisfy the "tied to a particular machine" prong of the Bilski machine-or-transformation test. 
c) MPEP § 2106.05(c) Particular Transformation. 
The steps “... extract text from documents, extracts facts/type of documents, grouping text, receive standard document...” are not a "transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter[.]"  See In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en bane), aff'd sub nom, Bilski v.  Kappas, 561 U.S. 593  (2010); see also CyberSource Corp.  v.  Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("The mere manipulation or reorganization of data ... does not satisfy the transformation prong."). 
Regarding to limitation “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document...”, the user interface in fig. 2-4 simply displays/highlights/underlines changes, modification, addition, deletions, and/or matches between the two documents. Applying this guidance here, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. 
d)  MPEP § 2106.05(e) Other Meaningful Limitations. 
This section of the MPEP guides: Diamond v.  Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S.  175, ... (1981).  In Diehr, the claim was directed to the use of the Arrhenius equation ( an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78 .... The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184... In contrast, the claims in Alice Corp.  v.  CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk.  573 U.S._ .... In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity. 
MPEP § 2106.05(e). 
The limitations “... extract text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document..” are not meaningful because they are pre-solution activities such as mere data gathering and selecting a particular data source or type of data to be manipulated . The limitations are not meaningful limitations.
e)  MPEP § 2106.05(g) Insignificant Extra-Solution Activity. 
The limitations “... modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” because they are insignificant extra-solution activities such as a) Mere data gathering: for instance, changes, modification, addition, deletions, and/or matches between versions and/or documents are gathered so that changes, modifications, additions, and/or matches between documents/version are highlighted, underlined, shadowed, colored, and b) outputing data to user device by transmiting and displaying data to a computer device source.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
(MPEP 2106.05(g). The limitations are not meaningful limitations.
6)  MPEP § 2106.05(h) Field of Use and Technological Environment.
[T]he Supreme Court has stated that, even if a claim does not wholly pre-empt an abstract idea, it still will not be limited meaningfully if it contains only insignificant or token pre- or post-solution activity-such as identifying a relevant audience, a category of use, field of use, or technological environment. Ultramercial, Inc.  v.  Hulu, LLC, 722 F.3d 1335, 1346 (Fed. Cir. 2013).  There is no additional limitations to limit the abstract idea to a particular technological environment.
Accordingly, the additional limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...”  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim do not recite any non-convention or non-generic arrangement because the limitations “... extract, using a firrst application programming interface (API), text from a first document to be analyzed; extract one or more facts from the first document, including at least a document type; abstract one or more groupings of text from the first document; receive a standard document based on the type of the first document, modify, based on the first level deviation analysis and the second level deviation analysis, one or more visual characteristics of the first document to generate a modified version of the first document; and transmit, via a second API, data associated with the modified version of the first document to a user computing device for rendering via a user interface of the user computing device...” merely data gathering and selecting a particular data source or type of data to be manipulated  - MPEP 2106.05(g)

    PNG
    media_image1.png
    426
    626
    media_image1.png
    Greyscale

Taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claim is not patent eligible.
Response to Arguments
Section 35 USC 101 – pg. 2-10
	Applicant’s argument has been considereder; however, examiner respectfully disagrees. Please section 35 USC 101 in detail.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167